Citation Nr: 0637403	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-16 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran did not participate in combat during service.   

2.  The preponderance of the evidence is against a finding 
that the veteran currently has PTSD that is related to 
stressor(s) experienced in service.   


CONCLUSION OF LAW

PTSD was not incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in January 2003 and July 2003 letters.  
Collectively, these letters essentially informed the veteran 
to send any pertinent evidence in his possession to VA, 
informed him of the evidence required to substantiate the 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records and records from the VA Medical Center in Bay Pines.  

All obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The veteran contends he is entitled to service connection for 
PTSD.  In his initial claim for service connection for PTSD, 
he claimed that it was developed during his service in the 
Republic of Vietnam.  The veteran's DD-214 does not reflect 
medals or other decorations reflecting combat.  The service 
department has certified that he did not serve in the 
Republic of Vietnam.  

VA outpatient clinic reports note treatment for psychiatric 
problems as early as 1997.  In a March 1997 entry, it was 
noted that he exhibited an adjustment disorder secondary to 
life circumstances, including a recent motor vehicle accident 
and its resulting consequences.  

In a July 2003 statement, the veteran claimed that he was in 
the Korean Conflict and had resulting flashbacks and 
depression.  

VA outpatient clinic reports dated from 2002 to 2004 reflect 
further treatment for psychiatric difficulties.  In June 
2001, it was noted that testing in April 2001 for possible 
PTSD had concluded that the veteran did not meet the 
diagnostic criteria for this disorder and that he had 
reported combat in Korea years after hostilities had ceased.  
A January 2002 entry noted that the veteran was being 
followed for PTSD, a mood disorder and learning disabilities.  
Impressions included PTSD.  Another entry from that month 
noted an exacerbation of PTSD symptoms following an incident 
of food poisoning from an oriental restaurant, though he did 
not exhibit a "full-blown" PTSD.  It was added that 
disturbing dreams regarding combat in Korea had increased and 
that current symptoms reminded him of the dysentery he had 
while serving in combat in North Korea.  

The veteran has been asked on several occasions to produce 
detailed accounts of stressor incidents in service and has 
not done so.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).  

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in according with 
38 C.F.R. § 4.125 (for VA purposes, all mental disorder 
diagnoses must conform to DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f) (2004); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
inservice stressor.  Id.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

While the veteran has claimed that he was in combat either in 
the Republic of Vietnam or Korea, there is no supporting 
evidence for his claim.  He did not receive any decorations 
or awards indicating combat participation.  He did not serve 
in the Republic of Vietnam and his service in Korea was more 
than 10 years after the Korean Conflict had ended (and did 
not include combat in North Korea).  See 38 C.F.R. § 3.2 
(2006).  Accordingly, there must be supporting evidence that 
a stressor incident occurred.  However, other than the 
veteran's vague claims of participating in combat, he has not 
provided details of any claimed incident.  Verification is 
not possible under the circumstances and need not be 
attempted.  Because of the inconsistencies in his claimed 
stressors and the lack of any verifiable stressor incident, 
the Board finds that the probative value of his allegations 
is compromised.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  
Accordingly, the Board concludes that the existence of the 
stressor said to support a diagnosis of post-traumatic stress 
disorder is not supported by credible evidence.  See 
38 C.F.R. § 3.304(f).  

In summary, the Board concludes that the evidence does not 
satisfy the second element of a successful PTSD claim (i.e., 
credible supporting evidence that the claimed in-service 
stressor actually occurred).  Given this finding, it is not 
necessary to discuss in detail whether there is medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 
or medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  In this regard, the 
Board notes that there have been assessments of PTSD in the 
record, based on his erroneous history of participation in 
combat, but a clear preponderance of the record is against a 
finding that he has a diagnosis of PTSD.  Most of the records 
refer to PTSD symptoms, while noting that a diagnosis of PTSD 
was not warranted.  The references to PTSD are based on his 
history of combat service.  Medical opinions have no 
probative value when they are based on an inaccurate factual 
predicate, such as the veteran's self- reported and 
inaccurate history.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 548 (1993)  

The Board finds that service connection for PTSD is not 
warranted.  As the preponderance of the evidence is against 
this claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for PTSD is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


